Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 1 of 57




FTC Exhibit 123,
 Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 2 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 3 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 4 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 5 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 6 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 7 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 8 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 9 of 57




                  FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 10 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 11 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 12 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 13 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 14 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 15 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 16 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 17 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 18 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 19 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 20 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 21 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 22 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 23 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 24 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 25 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 26 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 27 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 28 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 29 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 30 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 31 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 32 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 33 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 34 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 35 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 36 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 37 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 38 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 39 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 40 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 41 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 42 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 43 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 44 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 45 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 46 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 47 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 48 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 49 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 50 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 51 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 52 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 53 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 54 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 55 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 56 of 57




                   FTC Ex. 123 - Shapiro Decl.
Case 1:19-cv-03100-SAG Document 2-126 Filed 10/24/19 Page 57 of 57




                   FTC Ex. 123 - Shapiro Decl.
